OPINION
PER CURIAM.
Bernard Kennedy pled no contest to a charge of driving while intoxicated, AS 28.-35.030. He appeals his sentence of 120 days’ incarceration, three years’ license revocation, and a $1,000 fine as excessive. We disagree,1 and therefore AFFIRM the sentence.

. Kennedy’s vehicle struck the rear of a taxi stopped at a railroad crossing. The taxi driver walked back to Kennedy’s car and found Kennedy passed out on the seat. While the taxi driver was calling the police, Kennedy’s car began rolling backwards; the taxi driver was able to catch up with the car and turn off the engine. The trial court found it “remarkable” that no damage or injury had resulted from Kennedy’s actions.
Given the risks created by Kennedy’s offense, his extensive record of alcohol-related misdemeanor convictions, and the fact that at the time of this offense Kennedy’s license was suspended because of a previous DWI conviction, we cannot say the sentence was clearly mistaken. McClain v. State, 519 P.2d 811, 813-14 (Alaska 1974).